Citation Nr: 0730281	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint disease of the left 
knee.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.

3.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from February 1969 to January 
1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, that granted service connection for 
degenerative joint disease of the left knee and assigned a 10 
percent rating from June 9, 2003; granted service connection 
for tinnitus and assigned a 10 percent rating from August 7, 
2003; and granted service connection for bilateral hearing 
loss and assigned a zero percent rating from November 17, 
2003.  

The appeal of entitlement to an initial higher rating for 
degenerative joint disease of the left knee is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.

2.  The service-connected bilateral hearing loss is 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear. 




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial 
disability evaluation in excess of 10 percent tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic 
Code 6260 (2007).

2.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus

A review of the record indicates that in a January 2004 
rating decision, the RO granted service connection for 
tinnitus, and a 10 percent rating was assigned under 
Diagnostic Code 6260 from August 7, 2003.  

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2007).  Thus, the claim 
for a schedular rating in excess of 10 percent for tinnitus, 
including based on assignment of separate 10 percent ratings 
for each ear, must be denied as lacking legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  



II.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The RO assigned a zero percent rating to the service-
connected bilateral hearing loss under the provisions of 
Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in December 
2003.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
45
65
LEFT
25
45
55
65

The average puretone threshold for the right ear was 45 
decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear.  The average 
puretone threshold for the left ear was 48 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear.  

The findings of the December 2003 evaluation translates to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII of the rating schedule.  
Therefore, the results of this examination also do not 
support the assignment of a higher disability evaluation 
under Diagnostic Code 6100.  

The Board notes that Table VIA is not for application in this 
case because the veteran's puretone threshold levels for the 
left or right ear were not more than 55 decibels in each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) and the puretone threshold levels were not 30 decibels 
or lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).   

The Board is sympathetic to the veteran's contentions that a 
higher rating is warranted for the service-connected hearing 
loss.  However, as discussed above, the level of hearing 
currently demonstrated on objective evaluation is not 
consistent with a compensable evaluation under the applicable 
regulation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  The 
benefit sought on appeal is denied. 

III.  Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected tinnitus or bilateral hearing loss has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

IV.  Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

For the tinnitus claim, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the VCAA.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159.  The Court has held that the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

As set forth in more detail above, the veteran's appeal was 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For the hearing loss claim, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
The RO provided a VCAA notice letter to the veteran in 
October 2004.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for an increased rating for hearing loss, as well 
as what information and evidence must be provided by the 
claimant and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding the Dingess notice, elements (1), (2), and (3) are 
not at issue.  Regarding element (4) (degree of disability), 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating for the disability 
on appeal in July 2004.  Regarding element (5) (effective 
date), the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.    

Notwithstanding the belated VCAA notice, the Board determines 
that the RO cured this defect by providing complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the November 2004 supplemental statement of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an statement of the case to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied...that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim..."  Mayfield, 19 Vet. App. at 128.  

The veteran was provided with content-complying notice in 
October 2004.  After the VCAA notice was provided, the 
veteran had over one year to respond to the notice and submit 
additional evidence in support of the claim before the claim 
was transferred to the Board.  The Board also points out that 
the veteran has not alleged any prejudice.  The Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

Regarding the defective Dingess notice on elements (4) and 
(5), the Board determines that the veteran is not prejudiced, 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim.  As 
noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for an increased rating in October 2004.  He was 
provided with notice of the rating schedule pertinent to 
hearing loss claims in July 2004.  The claim for a higher 
rating for hearing loss was readjudicated in November 2004.  
As discussed in detail above, the preponderance of the 
evidence is against the claim for a higher rating, and 
therefore any question as to the appropriate effective date 
to be assigned is rendered moot.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records from the Denver VA medical facility dated 
from August 2003 to October 2004 are associated with the 
record.  There is no identified relevant evidence that has 
not been accounted for.  

The veteran was afforded a VA audiometric examination in 
December 2003 to determine the nature and severity of the 
service-connected bilateral hearing loss.  In a July 2007 
statement, the veteran's representative argued that a new VA 
examination of the hearing loss was warranted because the 
December 2003 examination was over three years old.  However, 
there is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected hearing loss since he was last examined.  38 C.F.R. 
§ 3.327(a).  The veteran has not reported receiving any 
recent treatment specifically related to the hearing loss or 
that the severity of the hearing loss has increased since the 
last examination.  There is no medical evidence suggesting an 
increase in disability has occurred since the last VA 
examination.  The duty to assist does not require that claims 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The December 2003 VA examination report is thorough 
and adequate upon which to base a decision.  There is no rule 
as to how current an examination must be, and the Board 
concludes the examination in this case is adequate upon which 
to base a decision.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial increased disability evaluation for 
the service-connected tinnitus is not warranted and the 
appeal is denied.

Entitlement to an initial compensable disability evaluation 
for the service-connected bilateral hearing loss is not 
warranted and the appeal is denied.




REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  There is medical evidence of record which shows 
that the left knee degenerative joint disease may have 
worsened since the December 2003 VA examination.  The 
December 2003 VA examination report indicates that the 
veteran had degenerative joint disease in the left knee which 
was moderate in nature.  Treatment records dated after 
December 2003 indicate that the degenerative joint disease of 
the left knee was characterized as severe.  An October 2004 
VA treatment record shows that the veteran had more limited 
range of motion in the left knee than in December 2003 and 
there was atrophy in the left leg.  In a July 2004 statement, 
the veteran requested a higher rating for the left knee based 
upon loss of use of the left leg.  Because of the evidence of 
worsening since the last examination, a new examination is 
needed to determine the severity of the knee disabilities.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected left knee disability at the Denver VA 
medical facility.  The RO should obtain the VA treatment 
records from the Denver Healthcare System for treatment of 
the left knee disability dated from October 2004.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the service-connected left 
knee disability from the Denver 
Healthcare System dated from October 
2004, and incorporate them into the 
veteran's claims file.   

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected degenerative joint disease of 
the left knee.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the range of 
motion in the left knee in degrees.  The 
examiner should determine whether the 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should report whether the 
service-connected left knee disability 
causes loss of use of the left leg.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, severe).  
X-ray examination of the knee should be 
performed.  The examiner should report 
whether the impairment due to the left 
knee disability is severe, moderate, or 
slight.  
 
3.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


